DETAILED ACTION
Status of Claims
Claims 69-89 are pending and under examination in the instant office action. 

Election/Restrictions
Applicants’ election of the following species: 4-[3-[1-(4-amino-3-methyl-1H-pyrazolo[3,4-d]pyrimidin-l-yl)ethyl]-5-chloro-2-ethoxy-6-fluorophenyl]pyrrolidin-2-one,
    PNG
    media_image1.png
    183
    154
    media_image1.png
    Greyscale
for a species compound of Formula VIIa and eczema for skin condition, in the reply filed on 6/17/2021 is acknowledged.  The election was made without traverse.  
Claims 72-73 and 86-88 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Claims 69-71, 74-85 and 89 are under examination in the instant office action. 

Claim Rejections - 35 USC § 112 (a)
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:


Claims 69-71, 74-85 and 89 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for inhibiting an activity of a PI3Kδ with the claimed compound, does not reasonably provide enablement for treating and preventing each and every skin disorders with the claimed compound.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.  
The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988).  The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue’, not ‘experimentation’” (Wands, 8 USPQ2sd 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404).  Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.  While all of these factors are considered, a sufficient amount for a prima facie case is discussed below.

(1) The nature of the invention and (2) the breadth of the claims:
The claims are directed to a method of administering the claimed compound of formula VIIa for treating all the skin conditions based on its inhibitory activity on PI3Kδ. 
The claims are very broad because the claimed skin conditions encompass a wide range of skin disorders associated with various causes. There is an array of skin cancers --- melanomas, sarcomas, carcinomas, etc. --- and other dermal growths, nevi, lesions and cysts. There are many forms of pruritus, dermatitis (e.g., eczema), and prurigo. There are all sorts of conditions resulting from metabolic errors arising from enzymatic defects, and congenital anomalies arising from faulty morphogenesis.  There are immunodeficiency-related cutaneous conditions and those arising from the invasion of monocytes or lymphocytes or macrophages. Skin disorders come from nutritional deficiencies or dysregulation of collagen synthesis or vascular disorders or connective tissue disorders or even psychiatric disorders.  There are hair shaft abnormalities and sweat disorders and follicular disorders and blistering conditions and nail growth disorders and pigmentation disorders and autoinflammatory syndromes, and bullous disorders. There are skin disorders caused by bacterial, mycobacterial, viral, fungal and yeast infections and all manner of parasitic infestations. It is astonishing how many problems there can be. 
	Also, many dermatological skin conditions arise from physical factors outside the body, especially hot and cold temperatures, friction, pressure, skin penetration, non-ionizing radiation and moisture.  
In addition, the skin is also subject to congenital anomalies, a diverse group of disorders that result from faulty morphogenesis. Furthermore, a number of nutritional deficiencies produce skin disorders, including biotin deficiency, essential fatty acid deficiency, folic acid deficiency, hypovitaminosis A (phrynoderma), iron deficiency, Kwashiorkor,  perlèche from riboflavin 
It is also noted that the term "treating" or "treatment" encompasses “preventing the disease”. Therefore, Applicants view their claimed compounds as capable of both treating and preventing all the skin conditions (see Specification, p67, lines 13-22). 
Thus, the claims are extremely broad insofar as they are directed to the general treatment and prevention of numerous skin conditions with different etiologies and pathophysiologies including skin cancer, congenial skin condition, and trauma or infection related skin conditions by administering to a subject a compound as defined in the claims.  
 (3) The state of the prior art and (4) the predictability or unpredictability of the art: 
The specification discloses the followings (see pages 1-2): “The phosphoinositide 3-kinases (PI3Ks) belong to a large family of lipid signaling kinases that phosphorylate phosphoinositides at the D3 position of the inositol ring. PI3Ks are divided into three classes (class I, II, and III) according to their structure, regulation and substrate specificity. Class I PI3Ks, which include PI3Kalpha, PI3beta, PI3Kgamma, and PI3delta, are a family of dual specificity lipid and protein kinases that catalyze the phosphorylation of phosphatidylinosito-4,5-bisphosphate (PIP2) giving rise to phosphatidylinosito-3,4,5-trisphosphate (PIP3). PIP3 functions as a second messenger that controls a number of cellular processes, including growth, survival, adhesion and migration. All four class I PI3K isoforms exist as heterodimers composed of a catalytic subunit (p 110) and a tightly associated regulatory subunit that controls their expression, activation, and subcellular localization. PI3Kalpha, PI3beta, PI3Kgamma, and PI3delta associate with a regulatory subunit known as p85 and are activated by growth factors and cytokines through a tyrosine kinase-dependent mechanism (Jimenez, et al., J Biol Chem., 2002, 277(44):41556-62) whereas PI3Kgamma associates with two regulatory subunits (p101 and p84) and its activation is driven by the activation of G-protein-coupled receptors (Brock, et al., J. Cell Biol., 2003, 160(1):89-99). PI3Kalpha and PI3Kbeta are ubiquitously expressed. In contrast, PI3Kgamma and PI3Kdelta are predominantly expressed in leukocytes (Vanhaesebroeck, et al., Trends Biochem Sci., 2005, 30(4):194-204). The differential tissue distribution of the PI3K isoforms factors in their distinct biological functions. Genetic ablation of either PI3Kalpha or PI3Kbeta results in embryonic lethality, indicating that PI3Kalpha and PI3Kbeta have essential and non-redundant functions, at least during development (Vanhaesebroeck, et al., 2005). In contrast, mice which lack PI3Kgamma and PI3Kdelta are viable, fertile and have a normal life span although they show an altered immune system. PI3Kgamma deficiency leads to impaired recruitment of macrophages and neutrophils to sites of inflammation as well as impaired T cell activation (Sasaki, et al., Science, 2000, 287(5455):1040-6). PI3Kdelta-mutant mice have specific defects in B cell signaling that lead to impaired B cell development and reduced antibody responses after antigen stimulation (Clayton, et al., J Exp Med. 2002, 196(6):753-63; Jou, et al., Mol Cell Biol. 2002, 22(24):8580-91; Okkenhaug, et al., Science, 2002, 297(5583):1031-4).”
Thus, it was known in the art that each PI3K isoform is distributed in differential tissues and has distinct biological functions at the time the invention was made .
The instant claims are directed to small-molecule kinase inhibitor as drug targets.  As of the date relevant to the instant application, whether an in vitro inhibitor of a particular kinase will be useful to treat diseases associated with the activity of the particular kinase is considered 
The invention is directed toward medicine and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
(5) The Relative Skill of those in the art: The skill varies according to the disorder, ranging from those readily treatable with over the counter medicine to those which are completely untreatable.  However, the idea that skin conditions in general could be treatable ore preventable with a given compound is scientifically unreasonable. This is because of the extreme variety of the nature and causes of the skin disorders as stated above. For example, there are blistering, and pigmentation, and eruptive, and postulant and thickening and itching and psoriatic disorders. Some involve contact with the skin, others are proliferative disorders, metabolic disorders and autoimmune disorders. Some are caused by T-Cells, B-cells, dermal fibroblasts, collagen synthesis failures, heat, cold, friction, moisture, diabetes and radiation.  Some disorders are congenital, and some come from infectious organisms and some are acquired and some are drug reactions and some from diabetes and some from pregnancy. Some are nutritional deficiencies and some are nutritional excesses. Some are eosinophilic, some are lymphoid and some are melanocytic and some are monocytic. Some involve the mucous membranes, others the follicles, the connective tissues, the nerves in the dermis, the stratum corneum and the vascular 
One of ordinary skill in the art would recognize that different dermatological conditions require difference treatments depending their causes. For example, dermatological conditions caused by fungal infection would need treatment of anti-fungal agent while skin cancer would be treated with anti-cancer agents. Therefore, one skilled in the art would not reasonably expect that the claimed compound, which is a PI3K delta inhibitor, would be effective for treatment of all types of skin conditions with different etiology.  

(6) The amount of direction or guidance presented and (7) the presence or absence of working examples:
In Example A1, Applicant discloses that it conducted an assay for PI3K[Symbol font/0x64] using an Alphascreen[Symbol font/0xD4] kit that the activity of the product was determined on Fusion-alpha microplate reader (Perkin-Elmer); and that IC50 determination was performed by fitting the curve of percent control activity versus the log of the inhibitor concentration using the GraphPad Prism 3.0 software.  However, Applicant does not disclose which compounds of formula VIIa were tested in this Example or any IC50 results.  
In Examples A2, Applicant discloses that it performed a PIK3 enzyme assay on isoforms PI3K[Symbol font/0x61], PI3K[Symbol font/0x62], PI3K[Symbol font/0x67], and PI3K[Symbol font/0x64] and IC50 determinations were made.  However again, Applicant does not disclose which compounds were tested in this Example or any IC50 results.  Accordingly, this working example teaches one of skill in the art how to determine whether a compound of the invention is an active inhibitor of one or more of the PI3K class I isoforms PI3K[Symbol font/0x61], PI3K[Symbol font/0x62], PI3K[Symbol font/0x67], 
In Examples A3 and B2, Applicant respectively discloses that it conducted a scintillation proximity assay for PI3K[Symbol font/0x64] and a Pfeiffer cell proliferation assay (diffuse large B cell lymphoma to measure the anti-proliferation activity of the compounds).  Applicant discloses IC50 results in the Table 10.  While these two working example demonstrates that the tested compounds are active to inhibiters of PI3K[Symbol font/0x64] and have anti-proliferation activity against diffuse large B cell lymphoma cells, one of skill in the art cannot derive any structure-activity relationships as to other isoforms PI3K[Symbol font/0x61], PI3K[Symbol font/0x62], and PI3K[Symbol font/0x67]. For example, Applicant does not disclose any information regarding which compounds of the invention are selective inhibitors for PI3K[Symbol font/0x64] over each of PI3K[Symbol font/0x61], PI3K[Symbol font/0x62], or PI3K[Symbol font/0x67] or information regarding the extent of such selectivity.
Applicant does not disclose which particular skin conditions are associated with abnormal expression or activity of PI3K[Symbol font/0x64].  Of course, not all skin conditions are associated with PI3K[Symbol font/0x64].  Also, there is no evidence or established correlation between PI3K[Symbol font/0x64] inhibitory activities and treatment of various skin conditions. In addition, there were no examples regarding treating or preventing any skin conditions in the specification. Further, Applicant does not disclose how one of skill in the art can determine which patients will be suffering from skin conditions with abnormal expression or activity of PI3K[Symbol font/0x64] for prevention.  
 (8) The Quantity of Experimentation Needed Is Undue
In the current case, the claims are properly rejected under 35 U.S.C. § 112, first paragraph, for lack of enablement because based upon the above-discussed factors, the specification, at the 
Considering the uncertain treatment outcomes from use of therapies targeting the PI3K signaling pathway for treating various skin conditions, the lack of predictability in the art; the lack of guidance provided to one of skill in the art as to how to identify such conditions and identify patients suffering from such conditions who would benefit from such treatment; and the relatively narrow scope of the working examples, particularly the lack of guidance respecting structure-activity relationships versus the various PI3K classes and isoforms, the experimentation to treat all and every skin conditions is undue. The lack of a shared structural similarity between the instant claimed compound and known compounds used to treat the claimed skin conditions and/or the fact that the claimed skin diseases and disorders respond variably to different treatment modalities, if any, the claimed methods of using the compound of claim 69 for treating all types of skin conditions as inferred in the claims and contemplated by the specification would lead to unpredictable treatment outcomes, at best.  Furthermore, Applicants have not provided information to enable the skilled artisan to understand how and whether the claimed compound would prevent or treat any of the claimed skin conditions in the instant application.
Therefore, it is the Examiner’s position that one skilled in the art could not practice the invention commensurate in the scope of the claims without undue experimentation.

Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 69-71, 74-85 and 89 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 of US 9,730,939.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the ‘939 patent is drawn to the same genus of compounds defined by formula VIIa as claimed, including 4-[3-[1-(4-amino-3-methyl-1H-pyrazolo[3,4-d]pyrimidin-l-yl)ethyl]-5-chloro-2-ethoxy-6-fluorophenyl]pyrrolidin-2-one, and a 
MPEP § 804 (II) states, "When considering whether the invention defined in a claim of an application would have been an obvious variation of the invention defined in the claim of a patent, the disclosure of the patent may not be used as prior art. General Foods Corp. v. Studiengesellschafi Kohle mbH, 972 F.2d 1272, 1279, 23 USPQ2d 1839, 1846 (Fed. Cir. 1992). This does not mean that one is precluded from all use of the patent disclosure." (emphasis added). "Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 42 F.2d 438,441-42, 164 USPQ 619, 622 (CCPA 1970).

Claims 69-71, 74-85 and 89 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of US 9,199,982.  

MPEP § 804 (II) states, "When considering whether the invention defined in a claim of an application would have been an obvious variation of the invention defined in the claim of a patent, the disclosure of the patent may not be used as prior art. General Foods Corp. v. Studiengesellschafi Kohle mbH, 972 F.2d 1272, 1279, 23 USPQ2d 1839, 1846 (Fed. Cir. 1992). This does not mean that one is precluded from all use of the patent disclosure." (emphasis added). "Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 42 F.2d 438,441-42, 164 USPQ 619, 622 (CCPA 1970).

Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the ‘233 patent are drawn to a method of inhibiting PI3K delta by administering 4-[3-[1-(4-amino-3-methyl-1H-pyrazolo[3,4-d]pyrimidin-l-yl)ethyl]-5-chloro-2-ethoxy-6-fluorophenyl]pyrrolidin-2-one, which is the same compound as the elected compound.  The claims of the patent do not specifically recite the use of the compound by inhibiting PI3K delta for treating skin conditions. However, one of ordinary skill in the art would look to the specification of the patent to determine what to use the claimed compound for and recognize that the compound as PI3K delta inhibitor can be used for treating a skin condition such as eczema  as instantly claimed in light of the specification of the patent (column 2, lines 50-67 and column 77, lines 9-14). Thus, the skilled artisan would have been motivated to use the compound of the patent for a method of treating a skin condition such as eczema as recited in the instant claims with a reasonable expectation of success. As such, the claimed method is prima facie obvious over the claims of the patent.
MPEP § 804 (II) states, "When considering whether the invention defined in a claim of an application would have been an obvious variation of the invention defined in the claim of a patent, the disclosure of the patent may not be used as prior art. General Foods Corp. v. Studiengesellschafi Kohle mbH, 972 F.2d 1272, 1279, 23 USPQ2d 1839, 1846 (Fed. Cir. 1992). This does not mean that one is precluded from all use of the patent disclosure." (emphasis added). "Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the In re Vogel, 42 F.2d 438,441-42, 164 USPQ 619, 622 (CCPA 1970).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONG-SOOK BAEK whose telephone number is 571-270-5863.  The examiner can normally be reached 9:00AM-6:00PM Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONG-SOOK BAEK/Primary Examiner, Art Unit 1611